Dear Senator Schedler and Representative Tucker:
You question the legislature's authority to change the expenditure limit for the current fiscal year, `06-'07 and the prospective fiscal year, `07-'08. You present several scenarios including an instance when the limit for the prospective year has already been established. You additionally question whether or not a change in the expenditure limit for the current fiscal year causes a change in the expenditure limit for the prospective fiscal year or for all future years.
Your questions must be addressed in light of Article 7, Section 10 of the Louisiana Constitution. This article provides for setting and changing the expenditure limit more specifically as follows:
 (1) The legislature shall provide for the determination of an expenditure limit for each fiscal year to be established during the first quarter of the calendar year for the next fiscal year. . . . For subsequent fiscal years, the limit shall not exceed the expenditure limit for the current fiscal year plus an amount equal to that limit times a positive growth factor. . .
 (2) The expenditure limit may be changed in any fiscal year by a favorable vote of two-thirds of the elected members of each house. Any such change in the expenditure limit shall be approved by passage of a *Page 2 specific legislative instrument which clearly states the intent to change the limit. (Emphasis added).
The expenditure limit for each fiscal year, therefore, is established during the first quarter of the corresponding calendar year and is equal to the previous fiscal year's expenditure limit times the growth factor. The constitution uses the language "in any fiscal year" and this suggests that the expenditure limit for a particular fiscal year may only be changed in that fiscal year. For example, the expenditure limit for fiscal year `06-'07 can only be changed in that fiscal year. Likewise, the expenditure limit for fiscal year `07-'08 can only be changed in that fiscal year.
The statutes pertaining to the expenditure limit use similar language. La.R.S. 39:52.1 provides that the expenditure limit may be changed by a favorable vote of two-thirds of the elected members of each house for a specified fiscal year. La.R.S. 39:33.1 provides for the actual determination of the expenditure limit. Again, it uses language (current fiscal year versus ensuing fiscal year) to suggest that the expenditure limit for a particular fiscal year is determined one year at a time.
It is our opinion, therefore, that the legislature can change the expenditure limit for any fiscal year but it may only do so during that fiscal year. It may change the limit for the current fiscal year, `06-'07, during that fiscal year. It may change the expenditure limit for the prospective fiscal year, `07-'08, during fiscal year `07-'08.
Accordingly, it is further our opinion that a change in the expenditure limit for the current fiscal year does not necessarily cause a change, per se, in the expenditure limit for the prospective fiscal year. Whether a change in the expenditure limit for a fiscal year affects the prospective year's expenditure limit is a matter of timing. For example, if the `06-'07 expenditure limit is changed during the current session, that change will have no effect on the `07-'08 expenditure limit because the `07-'08 expenditure limit has already been calculated. However, if the `07-'08 expenditure limit were to be increased prior to the establishment of the `08-'09 expenditure limit, (by law the limit is established during the first quarter of the corresponding calendar year, i.e., January 1, 2008-March 31, 2008), that increase would effect the `08-'09 expenditure limit because the increased `07-'08 limit would be the basis (current year's limit times the growth factor1) upon which the `08-'09 expenditure limit is calculated. *Page 3 
We hope that this sufficiently responds to your request but should you have any questions, please contact our office.
Yours very truly,
CHARLES C. FOTI, JR.
Attorney General
BY:______________
TINA VICARI GRANT
Assistant Attorney General
1 La.R.S. 39:33.1